FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 April 4, 2008
                                                                Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT
                                                                    Clerk of Court


    JOHN H. HALL,

                Plaintiff-Appellant,

    v.                                                  No. 07-7059
                                                 (D.C. No. 6:06-CV-069-SPS)
    MICHAEL J. ASTRUE,                                   (E.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, EBEL, and MURPHY, Circuit Judges.



         John H. Hall appeals from the district court’s order awarding him

attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,

as the prevailing party, instead of awarding the fees directly to his counsel.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Exercising jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, we affirm

the district court’s order awarding the fees to Mr. Hall.

      After the district court 1 remanded Mr. Hall’s request for Social Security

disability benefits to the Commissioner for further proceedings, Mr. Hall moved

for an award of attorney’s fees of $5,780.90 as the prevailing party pursuant to

the EAJA and asked the court to award the fees directly to his attorney. Attached

to the motion is Mr. Hall’s affidavit assigning his rights in the fees award to

counsel and agreeing that the award be paid to counsel. The Commissioner did

not object to either an award of fees or to the amount of fees requested, but he did

object to direct payment of the fees to counsel. The court granted an award of

fees to Mr. Hall as the prevailing party under the EAJA in the requested amount,

but denied payment directly to his counsel. Mr. Hall appeals, arguing that the

court erred in failing to award the fees directly to counsel.

      This court recently addressed in Manning v. Astrue, 510 F.3d 1246

(10th Cir. 2007), whether attorney’s fees pursuant to the EAJA are payable to the

claimant or to the claimant’s attorney. Manning held, based on statutory

language, legislative history, and case law, that the attorney’s fees award under

the EAJA is to the prevailing party and not to that party’s attorney. Id. at




1
      All district court proceedings were conducted before a magistrate judge
with the consent of the parties.

                                         -2-
1249-55. Thus, the district court correctly declined to award the fees directly to

Mr. Hall’s counsel.

      Mr. Hall argues that the district court should have acknowledged the

assignment and explained why the court was ignoring it. See Aplt. Br. at 28-29.

“Whether an award of attorneys’ fees under the [EAJA] ultimately redounds to

the benefit of counsel depends upon the private contractual arrangements between

the attorney and the client.” Oguachuba v. INS, 706 F.2d 93, 97 (2d Cir. 1983);

see also Panola Land Buying Ass’n v. Clark, 844 F.2d 1506, 1511 (11th Cir.

1988) (“Historically, the client and the lawyer make their fee arrangement, and

the lawyer looks to the client for payment of the legal fee. . . . In enacting the

EAJA, Congress recognized and maintained the attorney-client relationship as it

has existed throughout our history.”). The private contractual agreement between

Mr. Hall and his counsel is a collateral matter, which the district court was not

required to address when considering the EAJA fees motion.

      We therefore AFFIRM the district court’s order of July 6, 2007.


                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                          -3-